Citation Nr: 1453649	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-32 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, S.S., and T.S.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  He also served on active duty for training from January 10 to July 3, 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which reopened and denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

In July 2013 the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A July 1998 rating decision denied service connection for bilateral hearing loss and tinnitus; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the July 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  Resolving the benefit of the doubt in favor of the Veteran, bilateral hearing loss has been found to be causally related to active duty.
 
4.  Resolving the benefit of the doubt in favor of the Veteran, tinnitus has been found to be causally related to active duty.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claims of entitlement to service connection for service connection for bilateral hearing loss and tinnitus is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and granted the service connection claims on the merits.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO originally denied service connection for bilateral hearing loss and tinnitus in a July 1998 rating decision.  After the Veteran was notified in July 1998, the Veteran did not submit any additional evidence addressing the basis of the denial of his claims for service connection, nor did he file a timely substantive appeal.  Therefore, the July 1998 rating decision denying service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2014).

The basis of the denial of service connection for bilateral hearing loss and tinnitus in the July 1998 rating decision was that there was no medical evidence linking the currently diagnosed bilateral hearing loss and tinnitus to service.   

Evidence submitted and obtained since the July 1998 rating action includes an August 2010 private medical opinion stating that the Veteran's current hearing loss and tinnitus are more than likely related to the Veteran's exposure to noise trauma during his service in Vietnam.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects an etiological nexus to service. 

Therefore, the Board finds the above newly received evidence is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The claims of entitlement to service connection for bilateral hearing loss and tinnitus are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  In this regard, the Veteran contends that he has bilateral hearing loss related to noise exposure during service.  Specifically, the Veteran contends that he was exposed to loud noise from small arms fire, heavy weapons fire, artillery, and explosions.  The Board notes that the Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Moreover, his DD-214 reflects that the Veteran was a field artilleryman.  As such, noise exposure during service is conceded.

With regard to whether the Veteran has a current disability, the preponderance of the medical evidence of record reflects that the Veteran has bilateral hearing loss that satisfies the criteria of 38 C.F.R. § 3.385 and a diagnosis of tinnitus.  Specifically, the August 2011 VA examination report reflects decibel thresholds which meet the criteria for bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 and a diagnosis of tinnitus.  Accordingly, the Veteran has a current disability with respect to both claims.

Regarding whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to his military noise exposure, the Board notes that there are opinions in favor of and against the claims.  The August 2011 VA examiner opined that the Veteran's hearing loss and tinnitus are less likely as not related to his noise exposure during service.  The examiner reasoned that hearing was within normal limits at enlistment in June 1963 and June 1964.  At the service separation examination in June 1967 hearing was normal.  The examiner pointed out that there was no evidence of complaints of hearing loss in service.  As such, it was concluded that there was no significant shift in thresholds when comparing induction and separation, and therefore, it is less likely as not that the hearing loss and tinnitus are etiologically related to service.   

A June 2010 VA examination report contains an opinion that the Veteran's hearing loss and tinnitus are less likely as not caused by or a result of noise exposure while in service and are more likely due to post service occupational/recreational noise exposure and/or other post-service etiologies.  The examiner reasoned that this is so because electronic hearing testing conducted at enlistment and discharge notes that the Veteran did not have hearing damage in service.  The examination report notes that the Veteran's post-service occupation was grounds keeper; however, there is no notation regarding whether any ear protection was used.  The examination report further reflects that the Veteran reported no recreational noise exposure.  

The Veteran submitted an August 2010 private medical opinion, which states that it is more than likely that the Veteran's current hearing loss and tinnitus are at least partially the result of his exposure to noise trauma during service.  The private audiologist stated that a history of noise exposure such that the Veteran was exposed to, without the use of hearing protection, often leads to hearing loss and tinnitus.  It was further noted that because the higher frequencies were not tested on the separation examination, it is impossible to say whether hearing loss was present at the end of his service.  Finally, it was noted that tinnitus is common in noise induced hearing loss and can be present before hearing loss is detected with the typical hearing evaluation.  

In an October 2011 addendum, the August 2011 VA examiner stated that he could not find any evidence in the Veteran's military service records of any reports of hearing loss or tinnitus, or any documented hearing loss.  Therefore, it is the examiner's opinion that the Veteran's hearing loss and reported tinnitus are less likely as not caused by or a result of military noise exposure.  The examiner stated that if the private audiologist "would do some research [s]he would find that there are many etiologies of tinnitus including but not limited to noise exposure."  The examiner conceded that the Veteran's tinnitus may indeed be caused by his hearing loss.  However, the examiner stated that he could not find any evidence of hearing loss, significant threshold shifts, reports of tinnitus, or hearing loss in any part of the Veteran's claims file.  As such, the examiner found that despite the Veteran's reports of military noise exposure, lack of any reported occupational noise exposure, lack of any family history of hearing loss, and the private audiologist's opinion, the examiner could not find any supporting evidence to opine that the Veteran's hearing loss and tinnitus were caused by military noise exposure.  Therefore, the examiner concluded that the Veteran's reported tinnitus and hearing loss are less likely than not caused by or a result of military noise exposure.  

In this case, there is one medical opinion in favor of the claim for service connection for bilateral hearing loss and tinnitus, and two opinions against the claims.  While the private audiologist did not actually state that it is more likely than not that the Veteran's hearing loss and tinnitus are etiologically related to military noise exposure, she clearly provided an opinion in favor of the claim, and, based upon her own expertise and medical knowledge, relayed that a history of noise exposure such as the Veteran's noise exposure during service, without hearing protection, often leads to hearing loss and tinnitus.  She recognized that certain high frequencies were not tested at separation, and acknowledged that based upon this missing data, it is impossible to state whether hearing loss was present at the end of the Veteran's service.  The private audiologist also reasoned that tinnitus is common in noise induced hearing loss and can be present before hearing loss is detected with the typical hearing evaluation.  In sum, the opinion is supported with an adequate rationale.  The opinions against the claim essentially rest on the finding that there was no evidence of hearing loss or tinnitus in service/there was no significant shift in thresholds when comparing induction and separation hearing examinations.  

As such, the evidence, as it now stands, is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and his tinnitus are both causally related to his in-service acoustic trauma.  In reaching this conclusion, the Board recognizes that the June 2010 VA examiner and the August 2011 VA examiner provided medical opinions against the claims.  However, as noted above, the examiners based their opinions mainly on the lack of a significant threshold shift in hearing from induction to separation.  Importantly, as previously noted, there is no requirement that hearing loss first manifest during service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Moreover, although the June 2010 VA examiner also found that the current hearing loss and tinnitus are more likely due to post-service occupational/recreational noise exposure and other etiologies, the examiner only found that the Veteran worked as a groundskeeper after service and did not note whether hearing protection was worn.  Moreover, the examiner specifically noted no recreational noise exposure after service despite curiously indicating that recreational noise exposure was a more likely cause of the hearing loss than inservice noise exposure.  Finally, the "other etiologies" referred to are entirely non-specific, as no other etiology is actually listed by the examiner.  

Although the Board could remand for another nexus opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, the Board finds that the medical evidence is sufficient to decide the Veteran's claims.  38 C.F.R. § 3.159(c)(4) cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Here, the Board finds that the medical evidence, consisting of the VA examiner's opinions against the claim and the private opinion in favor of the claim, is at least in equipoise as to whether the Veteran's bilateral hearing loss and his tinnitus are causally related to his in-service acoustic trauma.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


